                          IN TI]E LINITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


ANTHONY ELROY,                                           )
                                                         )
                        Plaintifl',                      )
                                                         )
                                                         )
                                                         )
DALLAS COUNTY JAIt, FACILI-IY,                           )
                                                         )
                        Delendant                        )    Civil Action No.   3:1 9-CV- 1500-C-B1'



                                                      OITDE,IT

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising the Court that          Plaintiff s Complaint should be dismissed for

want olprosecution. Plaintiffhas failed to file any objections and the time to do so has now

expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, conclusions, and Recommendation

are hereby   ADOPTED      as the   findings and conclusions of the Court. For the reasons stated

therein, Plaintifls Complaint is hereby DISMISSED without prejudice pursuant to Federal Rule

ofCivil    Procedure   41(b).
                                       i
           So ORDERED tl'tis 4     0       aay   of August, 201 9




                                                  \               C       GS
                                                              R           STATES DIS          ].JUDGE
